 1                             UNITED STATES DISTRICT COURT
 2
                                      DISTRICT OF NEVADA
 3

 4
     ATHERTON RESOURCES, LLC, a                ) Case No.: 3:17-CV-00340-RCJ-CBC
 5   Nevada Limited Liability Company,         )
                                               )
 6                                             )
                         Plaintiff,            )
 7                                             ) ORDER SETTING STATUS
     vs.                                       ) CONFERENCE
 8                                             )
                                               )
 9   ANSON RESOURCES, LTD., et al.,            )
                                               )
10                       Defendants.           )
                                               )
11

12
           IT IS HEREBY ORDERED that the Notice of Calendar Call Conflict and Request
13
     for Status Conference or in the Alternative, New Calendar Call Date (ECF No. 119) is
14

15   GRANTED.

16         IT IS FURTHER ORDERED that a Status Conference is set for 10:00 A.M.,
17
     Tuesday, October 15, 2019, in Reno Courtroom 3, before Judge Robert C. Jones.
18

19         IT IS SO ORDERED this 4th day of October, 2019.
20

21

22                                                 ____________________________
23                                                 ROBERT C. JONES
                                                   Senior District Judge
24

25

26

27

28
